                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PAUL MONROE JAMES, III,

                          Plaintiff,
                                                              CIVIL ACTION
                                                              NO. 19-04627
                v.


 UNITED STATES OF AMERICA, et al.,

                          Defendants.


                                           ORDER

       AND NOW, this 2nd day of April 2020, upon consideration of Siemens Medical

Solutions USA, Inc.’s Motion to Dismiss (ECF No. 11) and James’s Response (ECF No.

13), it is ORDERED that the Motion is DENIED in part and GRANTED in part.

Specifically:

       1)        The Motion is GRANTED as to James’s: (a) manufacturing-defect claim

                 in Count IV, and (b) claim for breach of the implied warranty of fitness for

                 a particular purpose in Count V. Those claims are DISMISSED without

                 prejudice. James is GRANTED leave to amend those claims on or

                 before Friday, May 1, 2020.

       a)        The Motion is DENIED in all other respects.




                                                     BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                     ______________________

                                                     GERALD J. PAPPERT, J.


                                               1
